On Remand From the Supreme Court
WRIGHT, Presiding Judge.
In accordance with the decision, order and remandment of the Supreme Court of Alabama, 410 So.2d 416, entered January 22, 1982, the judgment of this court, 410 So.2d 413, entered April 8, 1981, is set aside, the judgment of the trial court is reversed and the cause is remanded to the Circuit Court of Mobile County, Alabama, for further proceeding and consideration according to principles referred to in said decision of the Supreme Court, all at the cost of Joseph Strachan as ordered.
REVERSED AND REMANDED WITH DIRECTIONS.
BRADLEY and HOLMES, JJ., concur.